Title: From George Washington to Alexander Hamilton, 26 June 1796
From: Washington, George
To: Hamilton, Alexander


        
          My dear Sir,
          Mount Vernon 26th June 1796
        
        Your letter without date, came to my hands by wednesdays Post; and by the first Post afterwards I communicated the

purport of it (withholding the names) to the Secretary of State; with directions to bestow the closest attention to the subject, and if the application which had been made to the Minister of France, consequent of the Capture of the Ship Mount Vernon, had not produced such an answer as to supercede the necessity, then to endeavor to obtain such explanation of the views of the French government relatively to our Commerce with Great Britain, as the nature of the case appeared to require.
        That the fact is, as has been represented to you, I have very little, if any doubt. Many, very many circumstances are continually happening in confirmation of it: among which, it is evident Bache’s Paper, which receives and gives the tone, is endeavouring to prepare the Public mind for this event, by representing it as the predicted, and natural consequence of the Ratification of the Treaty with Great Britn.
        
          Let me ask therefore.
          Do you suppose that the Executive, in the recess of the Senate, has power in such a case as the one before us—especially if the measure should not be avowed by authority, to send a special character to Paris, as Envoy Extraordinary, to give, & receive explanations? And if there be a doubt, whether it is not probable—nay more than probable, that the French Directory would, in the present state of things, avail themselves of the unconstitutionallity of the measure, to decline receiving him? The policy of delay, to avoid explanations, would induce them to adopt any pretext to accomplish it. Their reliance upon a party in this country for support, would stimulate them to this conduct; And we may be assured they will not be deficient in the most minute details of every occurrence, and every opinion, worthy of communication. If then an Envoy cannot be sent to Paris without the Agency of the Senate, will the information you have received, admitting it should be realized, be Sufficient ground for convening that body?
          These are serious things; they may be productive of serious consequences; and therefore require very serious & cool deliberation. Admitting, however, that the Powers of the President during the recess, were adequate to such an appointment, where is the character who would go, that unites the proper qualifications for such a Mission; and would not be obnoxious to one party or the other? And what should be done with Mr M—— in that case?
          
          As the affairs of this country in their administration, receive great embarrassment from the conduct of characters among ourselves; and as every act of the Executive is mis-represented, and tortured with a view to make it appear odious, the aid of the friends to government is peculiarly necessary under such circumstances; and at such a crises as the present: It is unnecessary therefore to add, that I should be glad upon the present, and all other important occasions, to receive yours: and as I have great confidence in the abilities, and purity of Mr Jays views, as well as in his experience, I should wish that his sentiments on the purport of this letter; and other interesting matters as they occur, may accompany yours; for having no other wish than to promote the true and permanent interests of this country, I am anxious, always, to compare the opinions of those in whom I confide with one another; and these again (without being bound by them) with my own, that I may extract all the good I can.
          Having from a variety of reasons (among which a disinclination to be longer buffitted in the public prints by a set of infamous scribblers) taken my ultimate determination “to seek the Post of honor in a private Station” I regret exceedingly that I did not publish my valedictory address the day after the Adjournment of Congress. This would have preceeded the canvassing for Electors (wch is commencing with warmth, in this State). It would have been announcing publicly, what seems to be very well understood, and is industriously propagated, privately. It would have removed doubts from the minds of all, and left the field clear for all: It would, by having preceeded any unfavorable change in our foreign relations (if any should happen) render my retreat less difficult and embarrassing. And it might have prevented the remarks which, more than probable will follow a late annunciation—namely—that I delayed it long enough to see, that the current was turned against me, before I declared my intention to decline. This is one of the reasons which makes me a little tenacious of the draught I furnished you with, to be modified and corrected.
          Having passed, however, what I now conceive would have been the precise moment to have Addressed my Constituents, let me ask your opinion (under a full conviction that nothing will shake my determination to withdraw) of the next best time, considering the present, and what may, probably, be the existing state of

things at different periods previous to the Election; or rather, the middle of Octr; beyond which the promulgation of my intentions cannot be delayed. Let me hear from you as soon as it is convenient; and be assured always of the sincere esteem, and affecte regard of
          
            Go: Washington
          
        
      